Opinion filed December 1,
2011
 
                                                                       In The           
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00266-CV
                                                    __________
 
                          IN
THE INTEREST OF W.M.C., A CHILD

 
                                  On
Appeal from the County Court at Law
                                                            Nolan
County, Texas
                                                   Trial
Court Cause No. CC-6349
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
A.M.C.
filed a pro se “Notice of Appeal” from a master’s order regarding child
custody.  In her notice of appeal, A.M.C. requested a trial de novo.  After
reviewing the notice of appeal and the documents on file in this court, the
clerk of this court wrote A.M.C. and notified her that it appeared to this
court that the notice of appeal had been inadvertently filed in this court;
that the notice of appeal was in substance a request for a trial de novo
hearing before the referring court from an associate judge’s order and was not
a notice of appeal from a final, appealable order; and that the appeal should
be dismissed for want of jurisdiction.  See Tex. Fam. Code Ann. § 201.015 (West Supp. 2011).  We
requested that A.M.C. respond in writing and show grounds for continuing this
appeal.  Tex. R. App. P. 42.3. 
A.M.C. has not responded.
Accordingly,
we dismiss the appeal.  
 
December 1, 2011                                                                               
PER CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.